UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7093



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANKIE BARBARA DELISE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-99-16)


Submitted:   October 24, 2002             Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frankie Barbara Delise, Appellant Pro Se. Kevin Michael Comstock,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Frankie Barbara Delise seeks to appeal the district court’s

order denying her 28 U.S.C. § 2241 (2000) petition that the court

properly construed as a motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and the district court’s opinion and

conclude for the reasons stated by the district court that Delise

has   not   made   a   substantial   showing   of   the   denial   of    a

constitutional right.     See United States v. Delise, No. CR-99-16

(E.D. Va. filed May 17, 2002; entered May 24, 2002).       Accordingly,

we deny a certificate of appealability and grant the Government’s

motion to dismiss the appeal.    See 28 U.S.C. § 2253(c) (2000).*       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              DISMISSED




      *
       Because Delise has previously filed her first § 2255 motion,
we conclude there was no error in the court’s not providing notice
under United States v. Emmanuel, 288 F.3d 644, 649-50 (4th Cir.
2002), of its intent to construe the motion as one under § 2255.


                                     2